Title: From George Washington to the Convention of the Universal Church, 9 August 1790
From: Washington, George
To: Convention of the Universal Church

 

Gentlemen,
[c.9 Aug. 1790]

I thank you cordially for the congratulations which you offer on my appointment to the office I have the honor to hold in the government of the United States.
It gives me the most sensible pleasure to find, that, in our nation, however different are the sentiments of citizens on religious doctrines, they generally concur in one thing, for their political professions and practices are almost universally friendly to the order and happiness of our civil institutions—I am also happy in finding this disposition particularly evinced by your society. It is moreover my earnest desire, that all the members of every association or community, throughout the United States, may make such use of the auspicious years of Peace, liberty and free enquiry, with which they are now favored, as they shall hereafter find occasion to rejoice for having done.
With great satisfaction I embrace this opportunity to express my acknowledgements for the interest my affectionate fellow-citizens have taken in my recovery from a late dangerous indisposition, and I assure you, Gentlemen, that in mentioning my obligations for the effusions of your benevolent wishes on my behalf, I feel animated with new zeal, that my conduct may ever be worthy of your favorable opinion, as well as such as shall in every respect best comport with the character of an intelligent and accountable Being.

G. Washington

